Citation Nr: 1607325	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  12-33 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a condition claimed as breathing problems (breathing disorder), to include the conditions of rhinitis, deviated septum, sleep apnea and tonsillectomy, as due to asbestos exposure or environmental hazards, and also to include as secondary to service-connected residuals of lymph node surgery.

2. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for Gulf War Syndrome.

3. Entitlement to service connection for Gulf War Syndrome manifested by fatigue, breathing difficulties, headaches and skin blistering.


REPRESENTATION

Veteran represented by:	Roger Hale, Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1992.

This matter comes before the Board of Veteran's Appeals (BVA or Board) from March 2007 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran requested a hearing before the Board.  The requested hearing was conducted in December 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In the March 2007 rating decision, the RO denied service connection for breathing problems due to asbestos exposure on the basis that there was no evidence that the Veteran had a current diagnosis of any breathing disorder, and that there was no evidence that his military occupation could have resulted in exposure to asbestos material during his service.  After the March 2007 rating decision, the DD Form 214 and service personnel records were associated with the file which show the Veteran served as an airman apprentice ("AA") and airman ("AN") which are shown to have a minimal probability of exposure to asbestos.  M21-1, Part IV.ii.1.I.3.c.  Thus, the record now shows the Veteran served in a military occupation that resulted in exposure to asbestos.  Under 38 C.F.R. § 3.156(c)(1), "if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim."  The Board finds the DD Form 214 and service personnel records are relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  Thus, VA must reconsider the claim.  The issue has been recharacterized to reflect this disposition.  

This appeal was processed using the Veterans Benefits Management System (VMBS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

The issues of entitlement to service connection for breathing disorders and Gulf War syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for Gulf War syndrome in a March 2007 rating decision; the Veteran was notified in writing of the decision, but he did not express timely disagreement or submit new and material evidence within one year. 

2. Evidence pertaining to the Veteran's Gulf War syndrome received since the March 2007 rating decision was not previously submitted, relates to unestablished facts necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.






CONCLUSIONS OF LAW

1.  The March 2007 rating decision that denied a claim of entitlement to service connection for Gulf War syndrome is final.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 3.156, 20.1103 (2015). 

2.  The evidence received since the March 2007 rating decision is new and material, and the Veteran's claim for service connection for Gulf War syndrome is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the Board is reopening the Veteran's claim for entitlement to service connection for Gulf War syndrome.  Consequently, the Board finds that any lack of notice and/or development which may have existed under the VCAA cannot be considered prejudicial to the Veteran.


II. Whether New and Material Evidence Has Been Received to Reopen the Previously Denied Claim for Entitlement to Service Connection for Gulf War Syndrome.

The Veteran seeks to reopen his previously denied claim for entitlement to service connection for Gulf War Syndrome.

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, the Board is required to determine whether new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The record with respect to this claim reflects that a claim for service connection for Gulf War syndrome was denied in a rating decision of March 2007.  The Veteran did not express timely disagreement or submit new and material evidence within one year and subsequently the March 2007 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  Thereafter, a June 2012 rating decision declined to reopen the claim.  As such, the Veteran's claim for service connection may only be reopened if new and material evidence is submitted. 

The March 2007 rating decision denied the claim for service connection for Gulf War syndrome on the basis that "there [was] no evidence of treatment for or a diagnosis for a condition as a result of gulf war service. . . .  Also, [the RO] received no supporting medical evidence which show[ed] that [the Veteran] ha[d] any complaints for or receive[d] treatment for any possible condition related to gulf war service.  This condition neither occurred in nor was caused by service."  There was no indication that the RO disputed the Veteran's claimed service in the Gulf War. 

The evidence received since the March 2007 rating decision consists of numerous records and documents.  The Veteran has asserted that he has continually experienced fatigue/tiredness, breathing problems, and skin disorders since service.  See Board Hearing Transcript ("I had been having...fatigue...shortness of breath...difficulty breathing...extra fatigued and extra tired...I usually get lesions on my hands to where it bubbles"); see also August 2012 VAMC SATP E&M Note ("Patient reports...being easily fatigued").  As noted above, the Veteran's DD Form 214 and service personnel records were associated with the record.  The DD Form 214 shows that the Veteran was awarded the Southwest Asia Service Medal but according to the Department of Defense Manual of Military Decorations and Awards, a Southwest Asia Service Medal can be awarded to individuals for service in several different areas during the Gulf War to include individuals who served in Israel, Egypt, Turkey, Syria and Jordan directly supporting combat operations.  Crucially, some of the areas of service that would make a veteran eligible for receipt of a Southwest Asia Service Medal would not be considered service in the Southwest Asia theater of operations for purposes of section 3.317.  See 38 C.F.R. § 3.317(e)(2) (2015) (defining the Southwest Asia theater of operations as including Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea and the airspace above these locations).  Thus, the Board does not find that the DD Form 214 and service personnel records fall under 38 C.F.R. § 3.156(c)(1) so as to vitiate the finality of the March 2007 rating decision which additionally, did not even cite or suggest the status of the Veteran's service as a basis for the denial.  The Veteran, however, did provide testimony at the hearing that during his service aboard the U.S.S. Forrestal, the vessel was stationed off the coast of Kuwait, which is considered service in the Southwest Asia theater of operations for VA purposes. 

The Board must presume the credibility of all newly submitted evidence for the purpose of determining if such evidence is new and material evidence sufficient to reopen the claim.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Presuming its credibility, the aforementioned lay evidence indicates that the Veteran is considered a Persian Gulf veteran for purposes of 38 C.F.R. § 3.317 and has received treatment for symptoms under this provision that may be a result of service duties, including fatigue, breathing problems, headaches, and skin disorders.  As a result, the Board finds that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for Gulf War syndrome.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened and will remand the claim for further development.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for Gulf War syndrome is reopened; the appeal is granted to this extent only. 



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Breathing Disorders

The Veteran asserts entitlement to service connection for breathing disorders. Specifically, the Veteran contends that he suffers from breathing problems, including rhinitis, deviated septum, sleep apnea and tonsillectomy, and that these issues with his breathing are due to his exposure to asbestos and environmental hazards during service, or in the alternative, secondary to his service-connected residuals of lymph node surgery.  The Veteran has current diagnoses of obstructive sleep apnea and chronic rhinitis, and has undergone deviated septum surgery and a tonsillectomy for breathing difficulties.  The Board will afford the Veteran a VA examination and opinion to determine whether any of the claimed conditions are due to his service or secondary to his service-connected residuals of lymph node surgery.  

Gulf War Syndrome

The Veteran asserts entitlement to service connection for Gulf War Syndrome.  Specifically, the Veteran states that he suffers from fatigue, breathing difficulties, headaches and skin blistering all related to his time serving in the Gulf War. 

Under 38 U.S.C.A. § 1117(a)(1) , compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C. § 1117(g) ; 38 C.F.R. §3.317(b).  The chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 C.F.R. § 3.317(a)(1)(ii).  Effective December 29, 2011 VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016.  See 76 Fed. Reg. 81,834, 81,836 (2012).

Appropriate development should be undertaken to determine whether the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  
The Board will also afford the Veteran a VA examination and opinion to determine whether any of the claimed conditions are due to his service.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate all updated medical treatment records, to include contacting the Veteran to obtain the appropriate authorization for additional private treatment records.  If the appropriate authorization is obtained, attempts to obtain these pertinent private treatment records must be made.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Undertake appropriate development to determine if the Veteran had service in the Southwest Asia theater of operations during the Persian Gulf War during service aboard the U.S.S. Forrestal.
 
3. Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of the Veteran's current breathing disorders, to include chronic rhinitis, sleep apnea, deviated septum, and residuals of tonsillectomy.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly the STRs and the Veteran's lay statements.

The VA examiner should provide a medical opinion addressing whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran has a current breathing disorder, to include chronic rhinitis, sleep apnea, deviated septum and residuals of tonsillectomy, that is:

a) causally or etiologically due to conceded in-service exposure to asbestos;

b) causally or etiologically due to exposure to environmental hazards during service aboard a naval vessel in the Southwest Asia theater of operations;

c) caused by OR aggravated (beyond a natural progression) by his service-connected residuals of lymph node surgery.  If aggravation occurred, the examiner should quantify, if possible, the extent to which the disability was aggravated.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Schedule the Veteran for a Persian Gulf War protocol examination by a qualified examiner to determine the nature and etiology of his claimed disabilities.  The claims folder and a copy of this REMAND must be made available to the examiner(s) for review, and notation to the effect that this record review took place must be included in the report of the examiner. All appropriate tests should be undertaken.

The examiner must provide a response to the following: 

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's complaints of fatigue, breathing difficulties, headaches, and skin blistering
can be attributed to known clinical diagnoses?

(b) If the fatigue, breathing difficulties, headaches, and skin blistering CANNOT be attributed to a known clinical diagnosis, the examiner must indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran's symptoms are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness etiologically related to exposure to environmental hazards during service aboard a naval vessel in the Southwest Asia theater of operations.

(c) If the fatigue, breathing difficulties, headaches, and skin blistering CAN be attributed to a known clinical diagnosis, the examiner must indicate whether it is at least as likely as not (50 percent or greater probability) that such disorder is otherwise etiologically related to the Veteran's military service.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5. The RO/AMC should then readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded an opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


